Interim Decision #1523

Marrinr-orDioNzin
In Deportation Proceedings
A-10180570
Decided by Board November .1964 and Martha 17, 1965
Decided by Attorney General November 5, 1965
The taking by the Service of oral depositions from witnesses before the United
States Consul in Calcutta, India, when respondent or his counsel was either
unwilling or unable to be present but who thereafter had full opportunity
to examine the depositions and to submit written cross-interrogatories, was
not prejudicial to respondent; nor was there error because one of the
witnesses when cross-examined was in Germany and no longer had access
to records which were in India, and such depositions serve to properly
authenticate the certificate of baptism and school record relating to respondent, executed and certified by the lawful custodians of such records
(the witnesses), entered in evidence as exhibits in the deportation proceedings in his case.
CHARGES
Warrant: Act of 1924—E8 U.S.C. 213 and 214, 1946 ed.]—No immigration
visa.
Lodged: Act of 1952—Section 241(a) (6) [8 U.S.C. 1251(a) (6)1—After
entry, member of Communist Party of United
States.
Set of 1952—Section 241(a) (5) [8 U.S.C. 1251(a) (5)1—Failed
to furnish notification of address.
BEFORE THE BOARD

This case is before us pursuant to an order entered by a special
inquiry officer on June 25, 1964, directing the respondent's deportation and certifying the case to this Board for final decision.
The respondent is a 60-year-old married male who claims he was
born in the United States and is a citizen. The special inquiry officer
found. that the respondent is an alien who was born in India and
concluded that he is deportable on the warrant charge and the first •

lodged charge. That officer adopted the previous findings which
had been made in sustaining the two charges. The findingzs in our
order of February 26, 1960 and in the special inquiry officer's order
, 378

Interim Decision #1524
of August 25, 1959 were to the effect that the respondent entered the
United States between October 1937 and December 1938; that he
was not thelf in possession of an immigration visa; and that he had
been a member of the Communist Party-of the United. States at least
during the period 1938 to 1945.
The respondent's case was before the court in McNeil v. Kennedy,
298 F.2d 623 (D.C. Cir., 1962). We have considered this record
pursuant to that decision and in the light of the decisions in Chung
Y oung Chew v. Boyd, 309 F.2d 857, 866 (9th Cir., 1962),. and
McC emney v. Bogen, 287 F.2d 473 (9th. Oh., 1961). In accordance
with our discretionary authority under 8 CFR 8.1(d) (1) and (2),.

we have concluded that the hearing must be reopened again and the
case remanded to the Service inasmuch as it is our opinion that this
record does not meet the requirements of the decisions cited.
It appears that the Service and the special inquiry officer. endeavored to proceed. under the Rules of Civil Procedure for the United
States District Courts as set forth in Title 28, United States Code,
and we believe this was appropriate under the three decisions cited
above. Rule 30 relates to "Depositions Upon Oral Examination"
and Rule 31 refers to "Depositions of Witnesses Upon Written Interrogatories." The special inquiry officer's order of February 19, 1963
authorized the taking of depositions of Messrs. Vyse and Ayre or,
if not available, the persons having custody of the two records involved (Ems: R-27 and Counsel contends that it was error
to permit the Service to examine the two -witnesses on oral depositions and then restrict the respondent to cross-interrogatories particularly since one of the witnesses was examined on cross-interrogatories in Frankfurt am Main, Germany, and stated he -could not
answer certain questions because he no longer had access to the
records which were in India. Under the circumstances of this case,
we believe that the present custodians of. the two records shOuld be
required to make new depositions upon written interrogatories by
both sides in accordance with Rule 81.
Rule 28 (b) [as amended January 21, 1963, effective jply 1, 1963 .1
specifies the persons before whom depositions may be taken in for-.
eign countries, and Rule 28(0) provides, in part, that no deposition
shall be taken before a person who is an employee of any of the parties. Counsel contends that one of the parties to 'the deportation
proceeding is the United. States and that the American Consular
Officers, before whoM the depositions and cross-interrogatories were
made, are employees of the United States.. The special inquiry officer and the Service did. not indicate that counsel had waived this
objeCtion under Rule 32(b). We are not persuaded by the state'
879

Interim Decision #1523
ments of the Service and the special inquiry officer that it is the
Immigration and Naturalization Service rather than the United
States which is a party to the deportation proceeding. However,
we need not reach a definite conclusion concerning this question since

we have indicated that new depositions should be taken. The present record also appears to be inadequate since it does not specifically
show that counsel was notified in writing as to the'time and place for
taking the deposition although counsel's "Notice" dated March 22,
1963 does mention a letter dated March 19, 1963 which he had received from the District Director. However, this letter is not part
of the record before us.

In our order of February 26, 1960 (p. 6), , we referred to counsel's
request for reopening of the proceeding to permit the respondent to
testify on the issue of citizenship. We stated that the respondent
had been repeatedly requested to testify on this issue and, for reasons

stated in that order, we concluded that the hearing should not_be
reopened. Following the decision in McNeil v. Kennedy, supra, we
reopened the hearing by order dated April 12, 1962 and we specifically stated: "The Service and the respondent may present any pertinent evidence." On July 17, 1962 the special inquiry officer asked
the respondent to be sworn and his counsel stated that he refused to
testify against himself (p. R-17). On August 9, 1962 counsel 'requested that the hearing be reopened to permit the respondent to testify as to his birth. During the oral argument on October 22, 1962
(p. 7), counsel stated that the respondent had been -willing to testify
as to his place of birth before the special inquiry officer but that the
special inpiry officer said that if he testified he would also have to
testify concerning his Communist Party activity. The record shows
that oounsel was in error in this statement,

Since we have found it necessary to reopen the hearing, we believe
that the respondent should be given the opportunity, which he alleg :
edlysir,oftngceihsuoftznp.Ii
our opinion that the respondent's testimony, cross-examination by
the trial attorney, and the opportunity for the special inquiry officer
to consider the demeanor of the respondent while testifying will be
helpful in resolving the issue of alienage. In order to avoid any
future contention that thd respondent again refused to testify because the Government insisted upon the right to examine him relative to asserted Communist Party membership in the event that he
testified, we believe it would be appropriate for the trial attorney to
stipulate that the respondent will not be questioned on that issue
unless the respondent himself desires to testify concerning it. This
is not to be construed as precluding the BBITIOB .or the respondent
380-

Interim Decision #1523

-

from presenting other evidence on the issue of deportability on the
first lodged charge, particularly in view of the decision in Gaatehum,
quimmes v. Kennedy, 374 U.S. 469 (1963).
Pursuant to S CFR 242.17(a), a respondent in deportation proceedings is to be afforded the opportunity of applying under sections
244(a), 245 or 249 of the Immigration and Nittionality Act, and it
is specifically 'provided: "The special inquiry officer shall inform
the respondent of his apparent eligibility to apply for any of the
benefits * * * ." In his decision of June 25, 1961 (p. 9), the special
inquiry officer stated that the respondent had refused to apply for

-

any discretionary relief citing the transcript at page R 42. This
relates to a hearing on April 20, 1959 and at that time the respond-

ent declined to apply for voluntary departure or suspension of deportation. In view of the time which. has since elapsed, we believe it
should be ascertained whether the respondent may now desire to
apply for discretionary relief. In addition, we have been unable
to find in the record that the special inquiry Officer actually informed
the responden1 that he was apparently eligible to apply for any of
these benefits, and it would seem that he would at leaSt be eligible
to apply under section 244(a).
ORDER: It is ordered that the special inquiry officer's order of
Zune 25, 1964 be withdrawn and that the hearing be reopened for
further proceedings in accordance with the foregoing. BEFORE THE BOARD -

On June 25, 1964, a special inquiry officer ordered the respondent's
deportation and certified the case to thib Board. We directed that
the hearing be reopened in our order of November 3,1.964, and the
case is now before us •on motion of the Service dated. December 3,
1964, seeking reconsideration of that order.

The respondent is a 61-year-old married male who claims he was
born in the United States and- is a citizen. In earlier proceedings
in this case, it was found that the respondent was born in India;
that he entered the United States between October 1937 and December 1938; that he was not• then in possession of an immigration visa;
and that he had been a Member of the Communist Party of the
United States during the period 1938 to 1945.
The Service asserted in its motion (p. 17) that we remanded the
ease for inquiry in the light of Gastelum Quinones v. Kennedy, 374
U.S. 469 (1963) ; that we directed that the Service enter into a stipulation limiting •cross-examination to the question of alienage (p.
t 16) ;. and (pp. 5-6) that our order directs that the respondent be
givemi a further opportunity of testifying concerning his citizenship
-

N. •

381

Interiin Decision #1523
discretionary relief. These matters were not specifically directed in our order
although we did make certain observations concerning them with the
thought that the Service might wish to take action which would
eliminate them as possible issues in any future litigation in this case.
In order to avoid any further misunderstanding, we desire to maize it
clear that we are not directing any of these actions but will leave
this entirely to the judgment of the Service and the special inquiry
officer subject to our consideration of the questions if raised by the
respondent in any future proceedings before this Board. For that
and that it be ascertained whether he desires to apply for

reason, we need not discuss the contentions of the Service concerning

those matters.
As indicated in the third paragraph on page 2 of our order of
November 3, 1964, the actual reason for reopening the hearing and
remanding the case to the Service was that we had concluded that
the record did not meet the requirements of the decisions in McNeil
v. Kennedy, 298 F.2d 323 (D.C. Cir., 1962) ; Ch'ung Young Chew v.
Boyd, 309 F.2d 857, 866 (9th Cir., 1962) ; and MoConney v. Rogers,
287 F.2d 473 (9th Cir., 1961). In the first case, that of the respondent, the Court of Appeals stated that the certificate of baptisni and
a letter from a school in Calcutta had not been verified or authenticated. One of the questions involved in the second case cited was
whether the Rules of Civil Procedure for the United States District
Courts, as set forth in Title 28, United States Code, were applicable
in deportation proceedings. Although the court did not specifically
hold that they were applicable, it indicated the desirability of following the rules. In the McConney case, the alien was informed
that his hearing would be continued in order to obtain the deposition of his mother but he was not advised of the time and place for
taking the deposition and the court held this was error.
We pointed out in our previous order (p. 41 that the present record
appears to be inadequate since it does. not specifically show that
counsel was notified in writing as to the time and place for taking
the deposition. At the time the depositions herein were obtained,
there was no reg-ulation of the Service dealing particularly with
that matter, but it is now covered by 8 CFR 242.14(e), effective Sep' tember 24, 1964, which states that the federal Rules of Civil Procedure shall be used as a guide to the extent practical. The
- regulation expressly provides that a deposition witness shall be notified to appear for examination on Form 1-260 and that copies of
such notice shall be furnished to the paities . to the proceeding.
Hence, under the present regulations-it appears that the respondent's
382

Interim' Decision #1523
-counsel would be entitled. to notice of the time and place for the
taking of the deposition.
In our order of November 3, 1964, we stated that Rule 30 of the
Make of Civil Procedure relates to "Depositions Upon Oral Examination" and that Rule 31 refers to "Depositions of Witnesses Upon
Written Interrogatories." We believe. hat a reading of Rules 30 and
31 in their entirety indicates clearly that a deposition should be
• taken under. one or the other but not under both.
Subsection (e) of Rule 80 relates to "Record of examination; oath;
objections", and one sentence thereof was quoted by the Service in
its motion (p. IS). This sentence is as follows: "In lien of partici-

pating in the oral examination, parties served with notice of taking
a deposition. may transmit written interrogatories to the officer, who
shall propound them to the witness and record the answers verbatim." The use of the word "may" shows that this procedure is permitted but not that a party is required to follow it. In addition, the
interrogatories subsequently prepared by this respondent were not,
taken under Rule 30(e) because that rule contemplates that the
written interrogatories will be propounded at the time of the origi-N
nal oral examination of the witness.
When the trial attorney originally submitted his motion for the
_taking of depositions at Calcutta, India, counsel filed his memorandum of February 11, 1963 in opposition, urging that the prospective
witnesses appear in person at the hearing or, if this was denied,
that the Service furnish funds for the expense of trowel of counsel
and the respondent to India since the respondent was not financially
able to pay for this. Counsel contends that it was error to permit
the Service to examine the two witnesses on oral examination and
then reqUire him to cross-examine the witnesses on written interrogatories particularly since one of the witnesses was cross-examined on

interrogatories in Germany and could not answer certain questions
because he no longer had access to the records which were in India.
We stated in our previous order (p. 3) : "Under the circumstances
of this case, we believe that the present custodians of the two records
should be required to make new depositions upon written interrogatories by both sides in accordance with Rule 31." In addition, counsel contends that one of the parties .to the deportatiOn proceeding is
the United States; that-the American Consular Officers, before whom •
the depositions were made, are employees of the United States; and
that Rule 28(o) provides, in part, that no deposition shall be taken
before a person who is an employee of any of the parties. As •indicated by-the quoted sentence from our previous order, we did not
reach a specific conclusion that the depositions which had been taken
383

InterirdDecision #1523
were defective. In view of the contentions of counsel, however, we
were of the opinion that all of his objections could be easily met by
simply taking new depositions under Rule 31.
We have carefully considered the various contentions in the motion
of the Service dated December 3, 1961 and its "MEMORANDUM
OF LAW" dated December 16, 1961. We can perceive no useful
purpose in discussing these in detail. The situation is entirely Simi
lar to that in Matter of SS "Bram", Int. Dec. No. 1278 (1963):
In that case, we had remanded the case to the Service to permit the
submission of additional evidence and the Service requested reconsideration of our order. When the case reached the Attorney General on certification, he commented on the proliferation of the issues
and said (p. 13) : "Had this ease come before me simply as a request
to review the Board's initial decision, it would present no problem,
for I have no doubt that the Board's discretionary authority under
8 CFR 3.1(d) (1) includes the power to remand a case for the taking
of further testimony, -whether or not an error of law was committed
below."
Hence, the question of whether there was or was not an actual error

of law in the taking of .the present depositions is not the criterion
for judging the action we directed since our order of November 3,
1964 (p. 2), shows dearly that we were acting under our discretionary authority as set forth in 8 CFR 3.1(d) (1) and (2).
ORDER: It is ordered that the motion of the Service for reconsideration, except as reconsidered herein, be denied.
BEFORE THE ATTORNEY GENERAL
ORDER: The decision of March 17, 1965, by the Board of Immigration Appeals in. this case denying reconsideration of the Board's
order of November 3, 1964, which remanded the case for further
proceedings, is reversed, and the Board is directed. to proceed to a
final decision.
The Board of Immigration Appeals, at the request of the Commissioner of Immigration and Naturalization, has referred to me
for review, as provided by 8 CFR 3.1(h) (1) (iii), its order of March
17, 1965, denying a motion of the Immigration and Naturalization
Service for reconsideration of the Board's order of November 3,
1964, which directed that the hearings in this deportation proceeding be reopened. The respondent is a 61-year-old married male who
claims he was born in the 'United States and is a citizen.
• In earlier proceedings in this case, it was found that the respond-

ent is an alien who was born in India; that he entered the United
States between October 1937 and December 1938; that he was not
384

Interim Decision *1523
then in possession of an immigrant visa; and that hehad been a
member of the Communist Party of the United States during the
period from 1938 to 1945. The issues now before me pertain to the
procedure to be followed. by the Service in taking depositions? More
specifically, the respondent challenges the method followed in authenticating certain documents offered to prove that he was born in
India. These documents are a -certificate of baptism purporting to
be a copy of a record of respondent's baptism at St. Andrew's Church,
Calcutta, shortly after his birth, and a letter from the principal of a
school in Calcutta purporting to show respondent's record in the
files of the school indicating that he was born in Calcutta on the day
mentioned in the certificate of baptism. Both documents had been
admitted in evidence in prior proceedings in this case. In January
1962, the United States Court of Appeals for the District of Columbia noted that the documents had not been authenticated or verified
"in any manner" and directed that the case be remanded to the Immigration and Naturalization Service for further proceedings. The
Court stated.: -"It is undisputed that appellant is . deportable if an

alien, and the issue of his alienage turns upon his place of birth . . .
We cannot say that Service would have reached the conclusion it
did except for the documents referred to ; and it is not for -us to make
the decision as an initial Matter on the basis of other evidence."
McNeil v. Kennedy,- 2983.2d 323 (D.C. Cir., 1962).
Subsequently, in reopened hearings the Service reintroduced these
documents. The aitificate of baptism• was,executed by P_ Logan
Ayre, Chaplain of St. Andrew's Church, Calcutta, India, who certified it to be a true extract from the register of baptisms at the
church. Attached was an authentication by the United States Consul
at Calcutta that the document was certified by its lawful custodian.
The school record was set forth on school stationery as a. certified
copy of the record of respondent in the school files over the signature
of J. C. Vyse, Principal.. Attached to it was an authentication by
the United States Vice-Consul at Calcutta that the document had
been certified by its lawful- custodian. After the special inquiry officer reaffirmed findings as to the respondent's alienage and deportability, the Board on December 6, 1962, returned the case to the Service for additional action to authenticate these two documents. The
Board stated that there should be compliance with some generally
recognized manner of verifying and authenticating documents, although it did. not "lay down. a general rule for receipt of doCuments
z During the period relevant herein there was no Service rule with respect
to obtaining depositions. 8 OM 242.14(e), effective September 24, 1984, sett'
forth- the present practice.

385•

Interim pecisiOn *-1.i523
in evidence in deportation. proceedings." It went on to say that

"[i]f the Service is of the belief that baptism and school records are
'official records,' the Service should establish the official nature. Where
testimony of individuals abroad is required, to authenticate or verify
" the documents, utilization, of depositions, interrogp.tories and crossinterrogatories would appear to offer . a practical means."
The special inquiry officer ,then. granted a motion by the •Service
fOr taking depositions in Calcutta, India, of Mr. Vyse and Mr. Ayre
on. oral examination or on written interrogatories. He 'denied a request by respondent that the witnesses be Ordered to appear in person or that the Service be ordered to provide funds for respondent and his counsel to enable them personally to attend the.depositions.
It does not: appear that at and point respondent endeavored to have ,
the.SerYica limited to taking the depositions upon written interrogatories; The record shows that on March 5,1.963, respondent notified_
the Service that respondent and his counsel were unable to appear in
Calcutta and that they reserved the right to propound cross-interrogatories within a reasonable time after receipt of a. copy, of the
transcript of the Calcutta examinations. .
In his deposition. Mr. A.yre, testified,that he has been, a. minister of
religion since 1938
. and Chaplain of St. Andrew's, Church,.Calcutta,
India, since, 1956; that he is the ► ighe.st official of the Church-of
Scotland in Calcutta; that permanent records of all baptisms performed within or by. persons officially connected. with St. Andrew's
Church are maintained in that -,c.hureli; that he is , the one. &son
responsible . for the proper maintenance and safeguarding of the
records; that the records of St. Andrew's Church . ,Ebte niade in the
ordinary course of the church's business and are maintained in compliance with its laws; that the records in his custody are, the original .
and only records of,baptisna performed within St. Andrew's Church;
that the baptismal records are executed on the date of the baptism;
thai baptismal records have been-maintained at St: Andrew's Church
since 1814; that Exhibit R-28 (certificate of baptism) represents a .
complete and accurate extract taken.,from the church's original baptismal records appearing in a bound volume entitled "Calcutta Baptisms 1890-1904"; that the permanent records of the church are kept
in a lockfastroom in the church and have been so kept in their present
location since 1818; that ordinarily they pertinent information
plied irj the.child's parents.; 'and that the persons to.be baptized are
physically present in the.church.and seen by the chaplain or minister
at the time of baptism.
Vyse, in
Withtlrespdct to tir4 schobr Itcord
his deposition, testified that

employed by the Ileued'61-Govern-.

•

Interim Decision •#1523

ors, La. Martiniere School, in Calcutta, India, as principal of the
ol; that the school wad founded in and has been at its present
scho
locatiOn since 1836; that he has been - -employed at the school since
1936, and as principal for the pastthree years; that his signature
:Appears on Eibibit R-27, which is s. 'certified copy of an extract

.

'fromthescldfDi.Martne;h fomatinctinted in the extract was obtained from. the journal in the school
office which is an abstract from the admission form that is filled in
by the parent or guardian at the time of admission of a pupil; that
the journal-is an official and permanent record of the school; that he
is the 1411cial custodian- of all existing permanent reeortifeicipt in the
' school office; that the records fife permanent in nature and are made
and maintained under his supeivision and direction; that Exhibit
R 27 is a coMplete and accurate aciount df informatidd'ilifitidned
in the school's 'permanent records; and that -these records are made
and maintained in the ordinary course of the school's business. - On May 3, 1963, respondent was served with copies of the Calcutta
'depositions. On Mity 117, 1963, he moved to suppress them on the
ground that the 'United States Cotmsul in Calcutta, before whom the
depositions were taken,'was an employee of one of the parties and
therefore disqualified under Rule 28(e) Of the Federal Rules of '
Civil -Procedure. This motion was denied by the Special Inquiry
. Officer and respondent then propOunded 'bross-interrogatories.• Tile
Special Inquiry Officer, admitted. the depositions, in evidence- and,
finding, among ether things, that the baptismal certificate and school
record were properly authenticated•rdered the respondent deported.
On November 3, 1961,, the Board 'directed that 'the Special Inquiry Officer's decision be vithdralm. and the proceedings again reopened; the Board on March 17, 1985, denied a motion of OM'
ice for reconsideration of its decision. In its opinion denying reconsideration the Board stated that the•..record was still inadequate
with respect to the method of authentication of the baptismal certificate and the school repo rd.- I do•beagree.
As its first ground for rejeCtion of the depositions the Board notes,
sue sponte, that the record does not. specifically show that respond- .
ent'scoulwaifdnrtgsoheimand-plcfr
tithing the depositions. The record ihOws that respondent *as served
ntotion,for an ,order to take Aepositions . dated 'January 30,
-

.1903. The motion papers set forth the names* and positions of the
persons to be'ekatnined, the precisi"htubjects of the dep&-itions, and
the .city.ivbms.ale depositions were.to.1-.1e taken. After the special inquiry, officer • issued . an order authorizing the taking of the .deposi-

tions, respondent filed a notice which-stated thet'he anailits-counsel
381

Interim Decision #1523
wore unable to appear in Calcutta and which reserved the right to

propound cross-interrogatories within a reasonable time after respondent's counsel received a copy of the depositions. In opposing
respondent's May 1963 motion to suppress the depositions the Service stated that respondent's counsel was.notified on March 19, 1963,
that the depositions would be taken on April 18, 1963, in Calcutta,
India. This statement has not been contradicted. Under the circumstances there does not appear to have been any prejudice to the
respondent.'
The Board also claims that it was error to permit the Service to
take oral depositions from the Calcutta witnesses when respondent
or his counsel was either unwilling or unable to be present. I think
that it was -within ,the special hearing officer's discretion to permit
this method to be followed, where, as here, respondent had full opportunity to examine the depositions and then to submit cross interrogatories.
The Board's principal ground for this ruling appears to be its
view that this practice violates the Federal Rules of Civil Procedure. Although I am. not at all. certain as to the Board's basis for
application of the Federal. Rules to deportation proceedings, it appears that the procedure followed is authorized both by Rule 30(e)
or the.Federal Rules of Civil Procedure; and by court decisions
sustaining Service practice.'
-

-

'McGonne!, v-Rogers, 237 F.2d 473 (9th Cir., 1901), cited by the Board,
is distinguishable, since in that case there was no opportunity given for confrontation of a key'uritness,.either directly or by cross-interrogatories.
Chung Young alteleir. Boyd, 309 F.26 857, 866 67 (9th Cir. 1982), cited
by the Board, merely observes that the Federal Rules provide an acceptable
means for authentleating .public documents while assuming that the Federal
limes are not controliing. in administrative hearings.
• The last sentence of Rule 30(c) provides that "Wu lieu of participating
in the oral examination, parties served with notice 'of taking a deposition
may transmit written interrogatories to the officer, who shall propound them
to the witness and record the answers verbatim." In Gitto v. "Italia," Societe
Anonima Di Navigazione, Genova, 28 F. Stipp. 309 (B.D. NY., 1939), the court
stated that where a party to ft civil action gives notice that a deposition is to
be taken of a witness abroad, the other party may retain foreign counsel to
participate in the examination if he feels that the expense of having his own
lawyer participate is too great, or, if he believes that foreign counsel will be
unable to carry out effective cross-examination, he may transmit written
interrogatories as provided by Rule 30(c). See also 4 Moore, Federal Practice
•
(2d ed. 1963) 30.18.
• Haan v. Landon, 219 F.2d 404 (9th Cir., 1955), aff'd by an equally divided
Court, 350 II.8. 990 (1956) ; Bhagat Singh V. McGrath, 104 F.26 122,123 (9th Cir.,
1939); et McConnell v. Rogers, 287 F.2d 473, 476 (1961). It should be noted
that the Service's rules now in effect (footnote 1, supra) expressly authorize'
-

this procedure. 8 CPR 242.14(e),. effective

388

September

24, 1904

Interim Decision #1523
In reaching its conclusion that new depositions should be taken
the Board observes that one of the witnesses , (the custodian of the
certificate of baptism) was cross-examined in Germany and could not
answer certain questions because he no longer had access to records
which were in India. I fail to see any error here. This witness was
called by the Service for a very limited_ purpose—to authenticate
a document which spoke for itself. The fact that the witness was in
Germany when he replied to,the cross-interrogatories did not prevent
him from giving answers to any of the questions' ptopounded by respondent to the extent that they were pertinent to the witness' capacity to authenticate thocertificate of baptism; none of the answers
on cross-examination weakened the authenticity of the certificate.
The only question which the witness was unable to answer because of
his change in residence was whether there were any other entries in
the names of the parents of the respondent. The witness had not
testified on direct examination that he had searched the church records for any other names. The respondent by this question was'
opening up an entirely new line of inquiry, the relevance and materiality of which have never been explained. As early as September
5, 1963, counsel for respondent NSW served with a Supplemental
Order of the Special. Inquiry Officer which noted that the witness
was no longer residing in India. If respondent were seriously interested in presenting testimony on this point he could have asked
at that time that interrogatories be directed to the present custodian
of the records in India.

Although the Board has not expressly decided the point, 'it has
indicated that consular officials are parties in interest in these proceedings and may not therefore preside at the taking of depositions
abroad. • The Service's. present rule concerning depositions provides!
. "In the United States, examination of the witness should take place
before 1. special inquiry officer; abroad, preferably before a United
States consular official." 8 CFR 942.14(e). Respondent contends that
Rule 28(c) of the Federal Rules of Civil Procedure, which provides
that no deposition shall be taken before a person who is an employee of one •of the parties, is controlling in these proceedings and
that consular officials are employees of one of the parties 'within the
meaning of that rule. As noted above, and as recognized by the
special inquiry officeti in his order of May 29, 1963, the Federal Rules
of Civil Procedure are not controlling in deportation proceedings. In
any event; since consular officials are not paid or supervised by the
Department of Justice or the Service and since the consul certified
that he was not "counsel or kin to any of the parties to this cause or
in any manner interested in the result thereof," I see no reason to
.
889

Interim Decision

#1523

find that Rule 28(e) has been violated. Bearing in mind that tho'

Federal hole's arc not directly applicable and should be applied only
to the extent that they can be adapted to the reasonable needs of.the
Immigration and Naturalization Service, it may appropriately be
noted that under respondent's theory even 'special inquiry officers
would be precluded from presiding at the taking of depositions. cf.
Marcello v. Bonds, 349 U.S. 302 (1955):
Under the circumstances the Board Should proceed to a final decision based on the present record. It does not appear that the
public interest will be served by further delay in reaching a decision in this case.

390

